Citation Nr: 1626715	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  16-07 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for anal cancer with metastasis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Counsel

INTRODUCTION

The Veteran had active military service from March 1980 to September 1982. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2015 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Jackson, Mississippi.

This matter was previously before the Board in March 2016 when it was remanded for further development.  The Board finds that there has been substantial compliance with the directives of its remand.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's bleeding was clinically identified as having been due to his hemorrhoids, which were identified in 2012.

2.  The Veteran's cancer was clinically found in 2014.

3.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran has anal cancer with metastasis caused by, or aggravated by the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for anal cancer with metastasis have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Veteran has not alleged, and the evidence does not reflect, that the Veteran has been prejudiced by a defect, if any, with regard to notice.  

In a May 2016 informal hearing presentation, the Veteran's representative contends that a recent VA clinician's opinion is inadequate.  The representative contends that the clinician's opinion which uses the terms "purely speculative" and "could" renders the opinion inadequate.  The Board disagrees.  The clinician has stated that no additional evidence could change his opinion as to whether the Veteran had cancer in 2012.  As discussed in further detail below, the clinician stated that in 2012, the Veteran's cancer would have been microscopic, very small, and unpalpable.  Thus, the clinician has adequately supported the opinion.  The representative has also stated that the clinician's statement that hemorrhoids could have caused the Veteran's bleeding between 2012-2014 is not definitive and is therefore inadequate.  However, when taken as a whole, the evidence clearly reflects that the Veteran had hemorrhoids and that the various treatment providers believe that his hemorrhoids were the cause of his bleeding.  The Board finds that the opinions, when taken with the record as a whole, are adequate. 

The representative has also questioned whether the Veteran should have been given additional colonoscopies; however, as explained by the clinician, the Veteran was given colonoscopies where appropriate.  

Finally, the representative has requested that the clinician explain why the Veteran's Stage IIIB cancer in March 2014 was not detected by a colonoscopy performed four months earlier.  However, the representative has not supplied any competent credible indication that the cancer should have been detected earlier.  The representative has not been shown to be a clinician and his bold assertion that it should  have been detected earlier is not supported by competent evidence.  The VA clinician noted that the Veteran's biopsy performed in February 2014 found a 1.4 cm cancer, and that any smaller mass would not have been palpated.  

Legal Criteria

38 U.S.C. § 1151 provides that compensation shall be awarded for a qualifying additional disability or death in the same manner as if such additional disability or death was service-connected.  For purposes of this section, a disability or death is a qualifying additional disability if the disability or death was not the result of the Veteran's willful misconduct and (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable. 38 U.S.C.A. § 1151.

To determine whether additional disability exists within the meaning of § 1151, the Veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based is compared to his or her condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately. See 38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause. See 38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. See 38 C.F.R. § 3.361(c)(2).  Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination. See 38 C.F.R. § 3.361(c)(3).

The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause. 38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death and (i) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the Veteran's representative's informed consent. See 38 C.F.R. § 3.361(c), (d)(1).

Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.
 
The Veteran was diagnosed with anal squamous cell carcinoma in 2014.  He contends that his symptoms in December 2012 and in 2013 were not adequately diagnosed as being cancer.

In December 2012, the Veteran sought treatment for rectal bleeding.  He reported no history of constipation and no history of colon cancer. Upon examination, no external lesions, no nodules, and no rectal masses were noted.  The assessment was "rectal bleeding, probably hemorrhoids."  The Veteran was to use suppositories, have a high fiber diet, and be rechecked if the condition continued. 

In January 2013, the Veteran underwent a colonoscopy which resulted in findings of "a few internal hemorrhoids".

In July 2013, the Veteran sought treatment and complained "for the last 3 weeks" of having drops of blood with every normal bowel movement.  He wished to have his hemorrhoids cauterized.

In October 2013, the Veteran again sought treatment.  He reported that the bleeding had been happening "off and on" since January 2013. 

A November 2013 VA record reflects that the Veteran continued to have problems with the internal hemorrhoid, and reported that he has bleeding at least twice a month.  It was further noted that he has had "more frequent episodes of rectal bleeding lately.  Review of his medications shows he is on minuscule doses of stool softeners and is on 'no' fiber."  Upon examination, the Veteran's "previously thrombosed right posterior external hemorrhoid was seen and all three internal hemorrhoids were enlarged."  There was no active bleeding noted.  The examiner noted that both internal and external hemorrhoids were seen and the Veteran needed dietary fiber. 

A February 9, 2014 VA record reflects that the Veteran's internal hemorrhoids had not resolved with the addition of docusate and psyllium and he "continues to have some rectal bleeding almost daily."  On rectal examination, the examiner noted that the posterior and left lateral anal canal was very friable.  The examiner was unable to do an anoscopy.  The Veteran was tender to palpation.  The Veteran also reported possible left inguinal hernia and he would "appreciate having the left groin assessed."  The assessment included a plan for anoscopy with biopsies of anal canal.  

A February 11, 2014 VA clinical record reflects that the Veteran was sedated for evaluation with anoscopy with possible internal hemorrhoidal banding, and possible anal mucosal biopsy.  While the Veteran was sedated, the examiner felt a ridge of tissue along the left lateral aspect of the anus.  Excision of the tissue was done, and the Veteran was subsequently diagnosed with cancer.

The claims file includes a May 2015 VA clinical opinion.  The clinician found no objective evidence to support a claim that there was a failure on the part of VA to timely diagnose and/or treat the Veteran.  As rationale, the clinician stated that the Veteran's mass was not found until February 2014 when the rectal examination was performed, this time under sedation. 

The claims file also includes an April 2016 VA clinical opinion addendum.  The clinician opined that it is less likely as not that the Veteran's cancer was caused by or became worse as a result of VA treatment; it is less likely as not that additional disability resulted from carelessness, negligence, lack of skill, or similar incidents of fault on the part of the attending VA personnel, and there is no objective evidence to support a claim that there was carelessness, negligence, lack of skill, or similar incidence of fault on the part of the attending VA personnel; it is less likely as not that additional disability resulted from an event that could not have reasonably been foreseen by a reasonable healthcare provider; it is less likely as not that failure on the part of VA to timely diagnosis and/or properly treat the claimed disease or disability allowed the disease or disability to continue to progress, and there is no objective evidence to support a claim that there was failure on the part of VA to timely diagnose and/or properly treat the claimed disease or disability.

The clinician found that at the December 2012 ER visit, the Veteran was appropriately referred for a colonoscopy.  The clinician also noted that it would not be the standard of care to send someone with a normal rectal exam and bleeding for an examination under anesthesia.  The examiner also noted that at the January 2013 examination, the Veteran had a sedated rectal exam as part of his colonoscopy and no rectal cancer was detected.  An identified cause of bleeding was present at the examination and that cause was hemorrhoids.  

The examiner further noted that the July 2013 ER visit showed a recently normal colonoscopy and that hemorrhoids were seen on examination; thus, no further evaluation was warranted.  With regard to the November 2013 repeat sedated colonoscopy, a digital rectal examination was done and a thrombosed right hemorrhoid and three internal hemorrhoids were seen.  The earliest abnormal rectal examination (i.e. friable mucosa) was in February 2014; thus, this was the first time that an anoscopy was indicated to evaluate the abnormal mucosa.  

The clinician noted that the Veteran was appropriately referred for colonoscopy at the time of presentation to the ER for the first time (December 2012), which showed hemorrhoids, which can cause rectal bleeding; he was also appropriately treated at the following visits.   

The clinician noted that it would be purely speculative to state that the Veteran had cancer in 2012 as it was possible that the cancer was present at a "microscopic, very small, unpalpable level," and that the Veteran's bleeding was attributed to his hemorrhoids between 2012 and 2014 because hemorrhoids can cause bleeding.  

Essentially, prior to November 2013, the Veteran had several hemorrhoids and bleeding or drops of blood with bowel movements.  In November 2013, he reported more frequent episodes of bleeding and was noted to not be following a high fiber diet, which had been recommended in December 2012.  When his hemorrhoids did not resolve with the addition of docusate and psyllium and he was having rectal bleeding almost daily, he was given another rectal examination, which for the first time showed a friable mucosa.

The record as a whole is against a finding that there was carelessness, negligence, lack of skill, or similar incidents of fault on the part of the attending VA personnel.  The clinicians provided the degree of care that would be expected of a reasonable health care provider given the Veteran's symptoms and reported history.  There was a plausible explanation for the Veteran's bleeding other than cancer (i.e. his noted hemorrhoids), he had normal colonoscopy examination findings prior to 2014, and the earliest friable mucosa was in February 2014.  

The Veteran and his representative has not asserted that a colonoscopy, an anoscopy, PET (positron emission tomography) and CT (compute tomography) scans are not appropriate imaging tools for diagnosing anal cancer.  The VA clinician has indicated that the Veteran's cancer could not have been palpated in 2013 and was not found on examination prior to February 2014. 

The evidence of record does not show that the Veteran has a disability due to a failure by VA to exercise the degree of care that would be expected of a reasonable health care provider or that VA furnished hospital care, medical or surgical treatment, or examination without the informed consent of the Veteran. See 38 C.F.R. § 3.361(c), (d)(1).

The Veteran asserts that his cancer was present in 2012 and was not properly identified by VA providers at that time.  However, there is not probative competent evidence that he had cancer in 2012, and even if he did, that it should have been diagnosed by VA treatment providers.  As noted by the VA opinion provider, any cancer which could possibly have been present in 2012 would have been microscopic, very small, and unpalpable.  In other words, it would not have been found on routine examination, or on the type of examination which would have been reasonably performed based on the Veteran's symptoms, clinical findings, and reported history.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of compensation for cancer under 38 U.S.C.A. §§ 1151.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for anal cancer with metastasis is denied.




____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


